FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Nacogdoches Heart Clinic, P.A. and

Prabhakar R. Guniganti, M.D., Plaintiffs in the trial court secured an extension of ninety-three

(93) days in which to file Appellants’ Brief in the following numbered and entitled cause:


Nacogdoches Heart Clinic, P.A., Prabhakar R. Guniganti, M.D. and East Texas
Cardiovascular Labs, LLC, Appellants/Cross-Appellees

No. 12-11-00133-CV                vs.

Vijay R. Pokala, M.D. d/b/a Nacogdoches Cardiac Center Center, Appellee/Cross- Appellant

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 20th day of May 2015,
A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk